Notice of Pre-AIA  or AIA  Status

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION

This office action is in response to the Applicant Election filled on 01/24/2022. Currently, claims 1-20 are pending in the application. Claims 6, 8-9, 18 and 20 are withdrawn from Consideration.

Election/Restrictions

Claims 6, 8-9, 18 and 20 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a non-selected invention. Election was made with traverse in the reply filed on 01/24/2022.


Claim Objections

Claim 16 is objected to because of the following informalities: Where it recites “the first surface” in line 2 should be “the second surface”.  Appropriate correction is required.



Claim Rejections - 35 USC § 102

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.
 

The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
 
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1, 7 and 10 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Lin et al (US 20150259194 A1).

Regarding claim 1, Figure 13 of Lin discloses a device comprising: 
a sensor die (244, [0073]) having a first surface (top surface in the Figure) and a second surface (276) opposite the first surface, the sensor die having an input/output region (at 254) and a first sensing region (252, [0074]) at the first surface; 
an encapsulant (170) at least laterally encapsulating the sensor die; 
a conductive via (158) extending through the encapsulant; and 
a front-side redistribution structure (418, [0123]) on the first surface of the sensor die, the front-side redistribution structure being connected to the conductive via (158) and the sensor die, the 

Regarding claim 7, Figure 13 of Lin discloses that the device of claim 1, wherein the sensor die comprises: a semiconductor substrate (244); pads (254) on the semiconductor substrate, the pads being connected to the front-side redistribution structure (418); and a passivation film (424, [0123]) on the pads and the semiconductor substrate, a topmost surface of the passivation film (424) being above a topmost surface of the encapsulant (170).

Regarding claim 10, Figure 13 of Lin discloses that the device of claim 1, wherein the first sensing region (252) of the sensor die and the first opening of the front-side redistribution structure (418) have the same width.



Claim Rejections - 35 USC § 103

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status. 
 
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:

A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed 


Claims 2-3 are rejected under 35 U.S.C. 103 as being obvious over Lin et al (US 20150259194 A1) in view of ZUNG (US 20150087101 A1).

Regarding claim 2, Figure 13 of Lin does not teach that the device of claim 1 further comprising: a back-side redistribution structure on the second surface (176) of the sensor die, the back-side redistribution structure being connected to the conductive via.

However, ZUNG is a pertinent art which teaches a semiconductor device with sensors, wherein Figure 3 of ZUNG teaches a back-side redistribution structure on a second surface of the sensor die, the back-side redistribution structure being connected to a conductive via (200) in order to connected the redistribution structure on the front side of the sensor device and for connecting external devices ([0028]).

Thus, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to substitute the bumps (430) of Lin  with a back-side redistribution structure on the second surface of the sensor die, the back-side redistribution structure being connected to the conductive via in order to connect external devices, since the court has held that a simple substitution of one known element for another (having redistribution structure instead of just bumps on the back side of the device ) to obtain predictable results is obvious. KSR Int'l v. Teleflex Inc., 127 S.Ct. 1727 (2007). (Please see Smith v. Hayashi, 209 USPQ 754 (Bd. of Pat. Inter. 1980)).

Regarding claim 3, Figure 13 of Lin in view of ZUNG teach that the device of claim 2, wherein the back-side redistribution structure comprises: a dielectric layer; and a metallization pattern disposed between the dielectric layer and the encapsulant, the metallization pattern being electrically connected to the conductive via (please see 220 as a dielectric layer and 210 as a metallization pattern in the Figure 3 of ZUNG).

Claim 4 is rejected under 35 U.S.C. 103 as being obvious over Lin et al (US 20150259194 A1) in view of ZUNG (US 20150087101 A1) as applied to claim 2 above, and further in view of KIM et al (US 20140247859 A1).

Regarding claim 4, Figure 13 of Lin in view of ZUNG does not teach that the device of claim 2, wherein the sensor die has a second sensing region at the second surface, and the back-side redistribution structure has a second opening exposing the second sensing region of the sensor die.

However, KIM is a pertinent art which teaches a semiconductor device for estimating a surface temperature of a semiconductor device including a semiconductor package ([0005]). Figures 1-2 of KIM teach of having two temperature sensor (120, [0034]) on both side of a semiconductor device (130).

Thus, it would have been obvious to one of the ordinary skill in the art before the effective filing date of the claimed invention to modify the device of Lin in view of ZUNG so that the sensor die 

Claims 11 and 16 are rejected under 35 U.S.C. 103 as being obvious over Lin et al (US 20150259194 A1) in view of ZUNG (US 20150087101 A1) and KIM et al (US 20140247859 A1).

Regarding claim 11, Figure 13 of Lin discloses a device comprising: 
an encapsulant (170); 
a second dielectric layer (424, [0123]) over the encapsulant (170), the second dielectric layer having a second opening (at 252); and 
a sensor die (244) in the encapsulant, the sensor die having a first surface (276, [0080]) and a second surface (top surface) opposite the first surface, , the sensor die having a second sensing region (252) at the second surface, the second sensing region (252) exposed by the second opening (at 252).

Figure 13 of Lin does not teach a first dielectric layer having a first opening, wherein encapsulant over the first dielectric layer.

However, ZUNG is a pertinent art which teaches a semiconductor device with sensors, wherein Figure 3 of ZUNG teaches a back-side redistribution structure on a second surface of the sensor 

Thus, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to substitute the bumps (430) of Lin  with a back-side redistribution structure having a first dielectric layer having a first opening, wherein encapsulant over the first dielectric layer in order to connect external devices, since the court has held that a simple substitution of one known element for another (having redistribution structure instead of just bumps on the back side of the device ) to obtain predictable results is obvious. KSR Int'l v. Teleflex Inc., 127 S.Ct. 1727 (2007). (Please see Smith v. Hayashi, 209 USPQ 754 (Bd. of Pat. Inter. 1980)).

Lin, further, does not teach the sensor die (244) having a first sensing region at the first surface (276), wherein the first sensing region exposed by the first opening.

However, KIM is a pertinent art which teaches a semiconductor device for estimating a surface temperature of a semiconductor device including the semiconductor package ([0005]). Figures 1-2 of KIM teach of having two temperature sensor (120, [0034]) on both side of a semiconductor device (130).

Thus, it would have been obvious to one of the ordinary skill in the art before the effective filing date of the claimed invention to modify the device of Lin in view of ZUNG with a first sensing 

Regarding claim 16, Figure 13 of Lin discloses that the device of claim 11, wherein the sensor die also has an input/output region at the second surface (at 252), the second dielectric layer (424) covering the input/output region, the device further comprising: a conductive via (158) extending through the encapsulant; and a metallization pattern (422) extending through the second dielectric layer, the metallization pattern connecting the conductive via to the input/output region (254).

Claim 17 is rejected under 35 U.S.C. 103 as being obvious over Lin et al (US 20150259194 A1) in view of KIM et al (US 20140247859 A1).

Regarding claim 17, Figure 13 of Lin discloses a device comprising: 
a first redistribution structure (418, [0123]) comprising first redistribution lines (422); 
a second redistribution structure (160+430) comprising second redistribution lines (160); 
an encapsulant (170) between the first redistribution structure and the second redistribution structure; 
conductive vias (158) extending through the encapsulant, the conductive vias connecting the first redistribution lines to the second redistribution lines; and a sensor die (244) in the encapsulant, the sensor die having a first surface (at 252) and a second surface (276) opposite the first surface, the sensor die having an input/output region (254) and a first sensing region (252) at the first 

Lin does not teach that the sensor die having a second sensing region at the second surface (276), wherein the second sensing region exposed by a second opening in the second redistribution structure.

However, KIM is a pertinent art which teaches a semiconductor device for estimating a surface temperature of a semiconductor device including the semiconductor package ([0005]). Figures 1-2 of KIM teach of having two temperature sensor (120, [0034]) on both side of a semiconductor device (130).

Thus, it would have been obvious to one of the ordinary skill in the art before the effective filing date of the claimed invention to modify the device of Lin so that the sensor die having a second sensing region at the second surface, wherein the second sensing region exposed by a second opening in the second redistribution structure according to the teaching of KIM in order to sense signal such as temperature on both side of the device.

Allowable Subject Matter

Claims 5, 12-15 and 19 are objected to as being dependent upon rejected base claims, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

The following is a statement of reasons for the indication of allowable subject matter:  

Regarding claims 5, 12-15 and 19, there is no prior art available nor obvious motivation to combine elements of prior art which teaches a device, comprising: The device of claim 4, wherein the second opening extends partially into the encapsulant and exposes sidewalls of a portion of the sensor die. OR
The device of claim 11, wherein the first opening extends into the encapsulant, the first opening having a curved portion extending from a sidewall of the sensor die to the first dielectric layer, wherein an edge of the first dielectric layer is offset from an edge of the sensor die. OR
The device of claim 11, wherein the first opening extends into the encapsulant, the first opening having a curved portion extending from a sidewall of the sensor die to the first dielectric layer, wherein an edge of the first dielectric layer is coplanar with an edge of the sensor die. OR
The device of claim 11, wherein the first opening extends into the encapsulant, the first opening having a curved portion extending from a sidewall of the sensor die to the first dielectric layer, wherein an edge of the first dielectric layer is under an edge of the sensor die. OR
The device of claim 11, wherein the first opening extends into the encapsulant, the first opening having a curved portion in the encapsulant. OR
The device of claim 17, wherein the encapsulant contacts a first portion of a sidewall of the sensor die, the second opening further extending into the encapsulant, the second opening exposing a second portion of the sidewall of the sensor die.


Examiner Notes

A reference to specific paragraphs, columns, pages, or figures in a cited prior art reference is not limited to preferred embodiments or any specific examples. It is well settled that a prior art reference, in its entirety, must be considered for all that it expressly teaches and fairly suggests to one having ordinary skill in the art. Stated differently, a prior art disclosure reading on a limitation of Applicant's claim cannot be ignored on the ground that other embodiments disclosed were instead cited. Therefore, the Examiner's citation to a specific portion of a single prior art reference is not intended to exclusively dictate, but rather, to demonstrate an exemplary disclosure commensurate with the specific limitations being addressed. In re Heck, 699 F.2d 1331, 1332-33,216 USPQ 1038, 1039 (Fed. Cir. 1983) (quoting In re Lemelson, 397 F.2d 1006, 1009, 158 USPQ 275, 277 (CCPA 1968)). In re: Upsher-Smith Labs. v. Pamlab, LLC, 412 F.3d 1319, 1323, 75 USPQ2d 1213, 1215 (Fed. Cir. 2005); In re Fritch, 972 F.2d 1260, 1264, 23 USPQ2d 1780, 1782 (Fed. Cir. 1992); Merck& Co. v. BiocraftLabs., Inc., 874 F.2d 804, 807, 10 USPQ2d 1843, 1846 (Fed. Cir. 1989); In re Fracalossi, 681 F.2d 792,794 n.1, 215 USPQ 569, 570 n.1 (CCPA 1982); In re Lamberti, 545 F.2d 747, 750, 192 USPQ 278, 280 (CCPA 1976); In re Bozek, 416 F.2d 1385, 1390, 163 USPQ 545, 549 (CCPA 1969).

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to KHAJA AHMAD whose telephone number is (571)270-7991.  The examiner can normally be reached on Monday-Friday, 8:00 AM - 5:00 PM (Eastern Time).

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice .
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/KHAJA AHMAD/Primary Examiner, Art Unit 2813                                                                                                                                                                                                        02/26/2022